DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.    This Office Action is in response to the application filed on 08/23/2022. Claims 1 through 20 are presently pending and are presented for examination.

Claim Objections
3.	Claim 7 is  objected to because of the following informalities: Claim 7 recites “PerfReq”. It is recommended this attribute to be elaborated and unabbreviated.  Appropriate correction is required.

Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (US 2019/0268973 A1) in view of Stammers et al. (US 2020/0313983 A1). 

For claims 1, 10, and 19  Bull teaches a method/ a system/ a non-transitory computer readable medium for selecting a software defined wide area network (SD-WAN) link using network slice information (see paragraph 35 “5G network slice  with an SD-WAN identified by Single-Network Slice Selection Assistance Information (S-NSSAI) having a specific Slice/Service Type and Slice Differentiator…PDU Sessions”), the method comprising: 
at a software defined wide area network (SD-WAN) controller implemented using at least one processor (see Fig. 12 “Mobile SD-WAN Controller”): 
receiving a packet containing packet header information including at least one internet protocol (IP) address (see Fig. 10 “IP packet and IP Header”); 
determining, using the packet header information, a link selection rule for selecting an SD-WAN link for transmission (see Fig. 8B “804 header provides information for selecting transmission flow (QoS Flow ID (QFI) 820”, Fig. 9 “802.1q header determines a Link/Map to appropriate QoS Flow and SD-WAN VPN (link)”, paragraph 53 “SD-WAN policies (VPN (link) rules) selection”, Fig. 10 “GRE header determines a Link/Map to appropriate QoS Flow and SD-WAN VPN (link)”,  and Fig. 7A “ step 708: process and forward the data packet via a selected one of the VPNs (links) in the SD-WAN Fabric in accordance with a Set of SD-WAN Policy Rules…that satisfies the Selected SD-WAN Policy”); 
selecting, using the link selection rule, the SD-WAN link, wherein the link selection rule uses transmission characteristics associated with the packet to select the SD-WAN link (see paragraphs 64-65 “transport (transmission) mechanism for satisfying characteristics of a  specific SD-WAN VPNs (links) policy”, paragraph 72 “header is used to select an appropriate QoS flow and SD-WAN policy (rule) or SD-WAN VPN (link) rule”, paragraph 22, Fig. 8C “provides transmission characteristics according to 5G QoS Identity (5QI)”, paragraph 77 “table 800c provides an exemplary characteristics of QoS flows according to different 5QI values”, and paragraph 36 “characteristics  of routing and forwarding (transmission characteristics) policy for SD-WAN VPNs (links)”), the transmission characteristics are discerned using network slice information regarding a network slice associated with the packet (see paragraph 33 “transport (transmission) characteristics specific SD-WAN policy for VPN (links) associated with a user plan function (UPF) instance that may be a part of a network slice that is (uniquely) associated with an enterprise of the enterprise SD-WAN” and paragraph 37 SD-WAN VPNs (links) policies (rules) are achieved by combination policy configuration of specific network slice with its associated PDU session (link) and QoS Flow characteristics, and policy configuration of the endpoint with its associated (VBPNs”), and the network slice information is obtained from a network slice manager prior to receiving the packet (see paragraph 61 “the unique network slice for a given enterprise customer may be provided for complete control over QoS flows, network anchor points, and /or traffic characteristics”, Fig. 12B “deploy Enterprise Packet Core Network Slice 1256 and Deliver Network Slice Configuration 1258 (network slice information is obtained before receiving a packet)”, and paragraph 8 slice network provides specific capabilities and characteristics that the application running within the slice network requires. Specific capability and characteristics may by or include customized connectivity with ultra-low latency, extreme reliability, and/or value added services”); and 
transmitting the packet via the SD-WAN link (see Fig. 7A “ step 708: process and forward the data packet via a selected one of the VPNs (links) in the SD-WAN Fabric in accordance with a Set of SD-WAN Policy Rules…that satisfies the Selected SD-WAN Policy”).
Bull does not explicitly teach slice information is obtained from the slice manager.
However, Stammers teaches the slice manger may store slice information associated with each validated enterprise slice type may include, but not limited to, an identifying indicator (e.g., value, name, etc.) for each slice type may be identified, … within the database (see Stammers: paragraphs 76 and 79). In addition, Stammers teaches storage 910 may include a data base 914, for example to store enterprise slice information for one or more enterprise  slices/slice types (see Stammers: paragraphs 124). In addition, Stammers teaches storage 1010 may include a data base 1014, for example to store enterprise slice information for one or more enterprise  slices/slice types (see Stammers: paragraphs 134).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Stammers in the SD-WAN system of Bull in order to provide a mechanism to link the intent of enterprise with slice management capabilities of a mobile network operator (MNO) and/or a service operator (SP) collectively as  MNO/SP (see Stammers: paragraphs 31 and 34 34)

          For claims 6 and 15 Bull in view of  Stammers teaches the method/ the system/ the non-transitory computer readable medium wherein the network slice information includes service profile information (see Bull: paragraph 80 “slice vied as profile”).

          For claims 7 and 16 Bull in view of  Stammers teaches the method/ the system/ the non-transitory computer readable medium wherein the service profile information includes or (see Bull: Fig. 9  “VLAN Segmentation and VLAN identifier”, Fig. 13A “IP pool”, paragraphs 56-57 “low latency, low bandwidth, and paragraph 80 “ultra-low latency with extreme reliability”).

          For claims 8 and 17 Bull in view of  Stammers teaches the method/ the system/ the non-transitory computer readable medium wherein determining the link selection rule includes performing packet header inspection of an IP header of the packet to obtain the packet header information (see Bull: paragraph 40 “IP address management”).

          For claims 9 and 18 Bull in view of  Stammers teaches the method/ the system/ the non-transitory computer readable medium wherein the packet is received from or originates from a fifth generation (5G) communications network (see Bull: paragraph 35 “5G network slice” and paragraph 36 “QoS is associated with a 5G QoS Indicator (5GI) which defines the characteristics  of the routing and forwarding treatments of the data packet through the mobile network”)).

7.	Claims 2-5, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (US 2019/0268973 A1) in view of  Stammers et al. (US 2020/0313983 A1) further in view of  Jeong et al. (US 2021/0136715 A1) further in view of Yao et al. (US 2021/002/0021494 A1).

          For claims 2, 11, and 20 Bull in view of  Duan teaches the method/ the system/ the non-transitory computer readable medium comprising: 
at the SD-WAN controller or a second entity communicatively coupled to the SD-WAN controller and prior to receiving the packet (see Bull:  paragraph 83 and Fig. 12A “mobile SD-WAN controller 1202 and SD-WAN controller 150” and paragraph 64 “UE is already registered to SD-WAN enterprise before (prior to) any communication with enterprise SD-WAN”): 
subscribing, to the network slice manager, to receive notification for a network slice information provisioning data report via a subscribe managed object instance (MOI) (see Bull:  paragraphs 64, 68, 71, 97, and claim 10 “UE is already subscribed to SD-WAN to receive assigned slice (e.g. including UPF”), paragraph 35, Fig. 133 request slice provisioning information in its registration procedure” and paragraph 101 provisioning a UE with a single-Network Slice Selection Assistance Information (S-NSSAI) read as MOI which may have specific Slice/Service type and Slice Differentiator) …identifies a network slice…in response to (notifies) to a message indicating a request for a session for the UE, selecting a network slice bsed on the S-NSSAI, and facilitating communications for the UE  with the enterprise SD-WAN”); 
after the network slice is created (see Bull: paragraph 50 “controller creates/mange slices (e.g., including UPF)”, receiving, from the network slice manager, the network slice information provisioning data report via a notify MOI, wherein the notify MOI includes the network slice information (see Bull: paragraph 35, Fig. 133 request slice provisioning information in its registration procedure” and paragraph 101 provisioning a UE with a single-Network Slice Selection Assistance Information (S-NSSAI) read as MOI which may have specific Slice/Service type and Slice Differentiator) …identifies a network slice…in response to (notifies) to a message indicating a request for a session for the UE, selecting a network slice bsed on the S-NSSAI, and facilitating communications for the UE  with the enterprise SD-WAN”); and 
using the network slice information to generate or update a record in a data store indicating an association between one or more IP addresses associated with the network slice and transmission characteristics associated with the network slice (see Bull: Fig. 6B, paragraph 66 and paragraph 95 “update/changes to mapping”, paragraph 35 and paragraph 101“integrating the slice configuration policy with SD-WAN policies 5G network through S-NSSAI (MOI)”). 
Bull in view of Stammers does not explicitly teach update a record in the store.
However, Jeong teaches this string the rejected and/or pending NSSAI and UE configuration update allowed and /or pending NSSAI, cause = slice becomes available (see Jeong: Fig. 9 and paragraph 151). In addition, Jeong teaches network slice identifiers requested by the UE 120 (requested NSSAI) and network slice identifiers included into the subscription data (subscribed NSSI)-read as MOI (see Jeong: paragraph 112 and paragraph 124).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Jeong in the combined SD-WAN system of Stammers and Bull in order to determine slice quota management (see Jeong: Fig. 9 and paragraph 151).
Bull in view of Stammer further in view of Jeong does not explicitly teach NSSI refers to  MOI.
However, Yao teaches that a “network Slice Subnet instance” or “NSSI” refers to a mangled Object Instance (MOI) of the Network Slice Information Object Class (see Yao: paragraph 287).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Yao in the combined SD-WAN system of Jeong, Stammer, and Bull in order to refer to NSSI as MOI (see Yao: paragraph 287).

For claims 3 and 12 Bull in view of Stammer further in view of Jeong further in view of Yao teaches he method/ the system/ the non-transitory computer readable medium wherein the record is one of a plurality of records in the data store indicating associations between IP addresses and transmission characteristics, wherein each of the associations is based on a different network slice (see Bull paragraphs 73 and 89 “Mapping IP addresses to selected network slices and Duan: record IP address with interfaces with metric and route tag” and Jeong: Fig. 4 “storing slices”).

          For claims 4 and 13 Bull in view of Stammer further in view of Jeong further in view of Yao teaches the method/ the system/ the non-transitory computer readable medium wherein the SD-WAN controller or the second entity is registered with the network slice manager as an authorized management service consumer (see Bull: paragraph 83 authorized mobile SD_WAN controller for customer” and Jeong: paragraph 67 “authentication server function (AUSF) device 151 may be a network entity that provides a subscriber authentication service”).
          For claims 5 and 14 Bull in view of  Stammer further in view of  Jeong further in view of Yao teaches the method/ the system/ the non-transitory computer readable medium wherein the network slice manager includes a network slice management function (NSMF), or a fifth generation (5G) network function (see Bull: paragraph 78 “NSMF 1150”, paragraph 79 “CMF 1140”, and paragraphs 35-36 “5G network slice and 5G QoS” and Jeong: paragraph 58 “NFs: AMF, SMF, and NSSF).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Duan et al. (US 2020/0195557 A1) and Pasupathy et al. (US 2020/0382387 A1).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415